DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first input” and “second input” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
Claim limitations “first input”, “second input” and “calculation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, claims 1-9 and 16-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Zoppitelli et al. (hereinafter Zoppitelli, US Patent Number 5813626).
Regarding claim 1, Zoppitelli discloses a rotorcraft (Column 1 lines 8-16 and Column 4 lines 6-19) comprising a main rotor serving to provide the rotorcraft with at least lift and propulsion (Column 4 lines 10-15); at least one engine for driving the main rotor in rotation relative to a fuselage of the rotorcraft (Column 4 lines 10-15); a main power transmission gearbox (MGB) for transmitting rotary motion generated by the at least one engine to the main rotor (Figure 1 element “BT”); and an antivibration system arranged at the interface between the fuselage of the rotorcraft and a casing of the MGB (Figure 1 element 1), the antivibration system comprising: at least one tuned-mass damper comprising (Figure 1 element 7): a rigid structure of elongate shape (Figure 1 element 13) extending in a longitudinal direction between a first end secured to the fuselage of the rotorcraft by a hinge having at least one degree of freedom to move in rotation about a center (Figure 1 element 13a via element 11), and a second end that is free (Figure 1 element 13b; an inertial mass suitable for moving in translation along a longitudinal axis parallel to the longitudinal axis of the rigid structure (Figure 3 element 
Regarding claim 2, Zoppitelli discloses the above rotorcraft wherein the at least one motor member cause the inertial mass to move in translation along the longitudinal axis in a first direction in translation when the phase angle is greater than a first 
Regarding claim 3, Zoppitelli discloses the above rotorcraft wherein the at least one motor member stop movement in translation of the inertial mass along the longitudinal axis when the phase angle lies between the first and second threshold values (Column 6 lines 17-28).
Regarding claim 6, Zoppitelli discloses the above rotorcraft wherein the at least one first accelerometer is arranged on the fuselage of the rotorcraft in the proximity of a zone that is subjected to resulting vibration (Column 5 lines 65-68).  The examiner notes that the claim limitation is extremely broad because the size of the zone is unbounded and could be up to 100% of area of the fuselage and the term proximity is unbounded and could be as far away as mathematically possible on the fuselage. Under broadest reasonable interpretation, as long as the at least one first accelerometer is arranged on the fuselage it can be considered to satisfy the claim limitation.
A rotorcraft (Column 1 lines 8-16 and Column 4 lines 6-19) comprising: a main rotor (Column 4 lines 10-15) serving to provide the rotorcraft with lift; an engine (Column 4 lines 10-15) for driving the main rotor in rotation relative to a fuselage of the rotorcraft; a main power transmission gearbox (MGB) (Figure 1 element “BT”) for transmitting rotary motion generated by the engine to the main rotor; and an antivibration system arranged at the interface between the fuselage of the rotorcraft and a casing of the MGB (Figure 1 element 1), the antivibration system comprising: at least one tuned-mass damper (Figure 1 element 7) comprising: an elongated rigid structure (Figure 1 element 
Regarding claim 17, Zoppitelli discloses the above rotorcraft wherein the at least one motor member causes the inertial mass to move in translation along the longitudinal axis in a first direction in translation when the phase angle is greater than a first threshold value, and conversely cause the inertial mass to move in translation along the longitudinal axis in a second direction in translation when the phase angle is less than a second threshold value (Column 6 lines 17-28).
Regarding claim 18, Zoppitelli discloses the above rotorcraft wherein the at least one motor member stops movement in translation of the inertial mass along the longitudinal axis when the phase angle lies between the first and second threshold values (Column 6 lines 17-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zoppitelli.
Regarding claim 5, Zoppitelli discloses the above rotorcraft comprising a connection plate (Figure 1 element 21) forming a portion of the hinge having at least one degree of freedom to move in rotation about a center (Figure 3 element 11), the connection plate being capable of pivoting relative to the first end of the rigid structure of the at least one tuned-mass damper (Figure 1 element 15) and that the at least one first accelerometer can be place anywhere on the rotorcraft (Column 5 lines 65-68), but fail to specifically disclose the accelerometer being arranged as claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the at least one first accelerometer on the fuselage of the rotorcraft in the immediate proximity of a connection plate, since it has been held that rearranging parts of an invention involves In re Japikse, 86 USPQ 70. This would provide the predictable result of allowing the accelerations of different parts of the rotorcraft to be measured.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zoppitelli as applied to claim 1 above, and further in view of Ferullo et al. (hereinafter Ferullo, US Patent Number  6283408).
Regarding claim 7, Zoppitelli discloses the above rotorcraft wherein the calculation means perform independent control of the motor members the dampers (Column 6 lines 36-43), but fails to explicitly disclose four dampers each with one motor member as claimed.
However, Ferullo discloses a similar rotorcraft suspension unit (Figure 1) for a rotorcraft with four dampers (Figure elements 15 and 15’) the dampers comprising a left front damper, a right front damper, a left rear damper, and a right rear damper, the four dampers being arranged symmetrically about an axis of rotation of the main rotor (Figures 1 and 2).
Regarding claim 7, it would have been obvious for a person having ordinary skill in the at before the effective filing date of the claimed invention to modify the rotorcraft of Zoppitelli with the damper arrangement of Ferullo for the predictable result of  providing symmetry in the structure and the applied forces (Ferullo, Column 7 lines 10-15).
Allowable Subject Matter
Claims 4, 8, 9 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Regarding the argument that “inputs” and “calculation means” are well known, the examiner notes that since these terms are being interpreted under 35 USC 112f, the written description still needs to disclose the corresponding structure.  The applicant has not provided any citations that show the corresponding structure in the written description.
Regarding the argument that Zoppitelli does not suggest a second accelerometer and second input as claimed, the examiner points to the above rejection. Specifically, Zoppitelli discloses that the accelerometer can be on the “fuselage or any specific members of the aircraft”, which would include the main gearbox.  The argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and therefore fail to comply with 37 CFR 1.111(b). Additionally, it is known in the art to place accelerometers on main gearboxes of helicopters with antivibration systems as seen in at least Paragraph 64 of Hale (US Publication Number 20180053358) and Paragraphs 52-53 and Figure 1 of Hill et. Al (US Publication Number 20040050999), which are not used in the current rejection but merely provided for reference.
Regarding the argument that L2 may not be considered as a second input, the examiner points to Figure 3 of Zoppitelli which clearly shows L2 interfacing with both sensor C2 and the calculator and Column 5 lines 55-62.
Conclusion
The applicant in invited to contact the examiner regarding the current rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas McFall/Primary Examiner, Art Unit 3644